     Case 2:18-cv-01493-GMN-DJA Document 76
                                         75 Filed 05/05/20
                                                  05/04/20 Page 1 of 2



 1   LESLIE MARK STOVALL, ESQ.
     Nevada Bar No. 2566
 2   ROSS MOYNIHAN, ESQ.
     Nevada Bar No. 11848
 3   STOVALL & ASSOCIATES
     2301 Palomino Lane
 4   Las Vegas, NV 89107
     Telephone: (702) 258-3034
 5   E-service: court@lesstovall.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                         DISTRICT OF NEVADA
 8
     ROBERT BARCELON, an individual        )
 9                                         )     Case no.: 2:18-cv-01493-GMN-DJA
                          Plaintiff,       )
10          vs.                            )
                                           )
11   LANDFORCE CORPORATION                 )
     Individually; ALBERT LEON HARRIS,     )
12   Individually; DOES I-X and ROE        )
     CORPORATIONS I-X, inclusive,          )
13                                         )
                          Defendants.      )
14   ____________________________________)
                  STIPULATION AND ORDER TO EXTEND PLAINTIFF’S TIME
15                     TO RESPOND TO DEFENDANTS’ FOUR MOTIONS
                    FILED WITH THE COURT AS DOCUMENTS 68, 69, 70, 71
16                                    (Second Request)

17          COMES NOW plaintiff, by and through his attorney, Ross Moynihan, Esq. of the law

18   office of Stovall & Associates, and defendants Landforce Corporation and Albert Leon Harris,

19   by and through their counsel of record Michael C. Mills, Esq. of the law firm of Bauman Loewe

20   Witt & Maxwell and hereby enter into the following stipulation regarding the defendants’ four

21   motions filed on April 16, 2020 as documents 68, 69, 70, 71. Plaintiff’s original response filing

22   date was April 30, 2020. This is the second request for an extension of plaintiff’s time to respond

23   to these motions, the first was made by unopposed motion filed by plaintiff’s counsel on April

24


                                                  Page 1 of 2
     Case 2:18-cv-01493-GMN-DJA Document 76
                                         75 Filed 05/05/20
                                                  05/04/20 Page 2 of 2



 1   30, 2020 as document 73, and requested an extension of time from April 30, 2020 to Monday

 2   May 4, 2020. The unopposed motion was granted by the court on May 1, 2020 (document 74).

 3   Plaintiff requires an additional period of time to respond to the motions and upon plaintiff’s

 4   request, defendant has agreed to the additional extension. As a result, it is hereby

 5          STIPULATED AND AGREED that plaintiff’s time to respond to the defendants’ four

 6   motions filed on April 16, 2020 as documents 68, 69, 70, and 71 be extended from May 4, 2020

 7   to May 11, 2020.

 8   Dated this 4th day of May, 2020                         Dated this 4th day of May, 2020

 9   STOVALL & ASSOCIATES                                    Bauman Loewe Witt & Maxwell, PLLC

10   /s/ Ross Moynihan                                       /s/ Michael C. Mills
     ________________________                                _________________________________
11   ROSS MOYNIHAN, ESQ.                                     Michael C. Mills, Esq.
     Nevada Bar No. 11848                                    Nevada Bar No. 3534
12   2301 Palomino Lane                                      3650 N. Rancho Dr., Ste. 114
     Las Vegas, NV 89107                                     Las Vegas, NV 89130
13   Attorneys for Plaintiff                                 Attorney for Defendants

14
                                                  ORDER
15
            NOW THEREFORE, based upon the above stipulation of the parties and for good cause
16
     appearing, it is hereby
17
            ORDERED that plaintiff’s time to respond to the defendants’ four motions filed on April
18
     16, 2020 as documents 68, 69, 70, and 71 be extended from May 4, 2020 to May 11, 2020.
19
            IT IS SO ORDERED
20
            Dated thisthis
            DATED       ____
                           5thday
                               dayofof_________,
                                       May, 2020.2020
21

22                                                 ________________________________________
                                                   UNITED
                                                   UNITED STATES
                                                           STATESDISTRICT   COURT
                                                                    MAGISTRATE      JUDGE
                                                                                 JUDGE
23

24


                                                   Page 2 of 2
